Citation Nr: 1118748	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for amputation, terminal phalanx, left fourth finger.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2004 to December 2005, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for the disability on appeal and assigned a noncompensable disability rating, effective September 18, 2008, the date of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran suffered a traumatic injury to his left ring finger during service.  In a March 2009 rating decision, the RO granted service connection for terminal phalanx amputation of the left fourth finger and assigned a noncompensable evaluation, effective September 25, 2008.  The Veteran contends that he is entitled to a higher disability rating.

In his October 2009 VA Form 9, the Veteran alleged that he had no feeling in his finger and that he had a fungus growing on the nail.  The fungus had been previously identified during multiple doctor visits and the Veteran had been prescribed medication to treat the fungus.  The Veteran further contended that his injury had caused him to lose time from work, and that since he is left hand dominant, the long term effects of arthritis and limited movement caused by his finger injury affected his job performance, specifically his hand writing and throwing abilities.  

In a February 2009 VA examination, the examiner noted that the Veteran had faint scars of prior healing about one centimeter in length and one millimeter in width.  The examiner further noted that on strength testing, the Veteran had some weakness of flexion and extension of the left ring finger, mainly at the distal phalanx.  X-rays of the left hand showed prior trauma of the soft tissues of the fourth finger at the tip and the proximal phalanx, as well as at the fifth metacarpal.  

Considering the evidence of record, the Board finds that pursuant to the duty to assist, the Veteran must be afforded a new and contemporaneous VA examination in order to identify and describe all residuals of the Veteran's service-connected disability of the left fourth finger, to include neurological, orthopedic, scar and nail/fungus conditions.  See 38 C.F.R. § 3.159 (2010).  See Esteban v. Brown, 6 Vet. App., 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or manifestation under 38 C.F.R. § 4.14).

As this case is being remanded for the foregoing reason, any recent private treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran received regular treatment for his service-connected left finger disability from Joseph L. Herson, III, D. O. and Robert Frobenius, MS3, and records of the Veteran's care dated since October 2008 have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private treatment records for the Veteran's service-connected finger disability dated since October 2008, to include medical records from Joseph L. Herson, III, D.O. and Robert Frobenius, MS3.  Any response received should be memorialized in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left fourth finger.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies, to include x-rays if indicated, should be conducted.

The examiner should identify and describe all residuals of the Veteran's service-connected disability of the left fourth finger, to include any neurological, orthopedic, scar, and nail/fungus residuals.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

